DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/11/2021 and 1/21/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
In regards to claim 1, the prior art of record, Kim et al. (US 2018/0033830), discloses a display apparatus with an integrated touch screen (see Fig. 9A), the display apparatus comprising: 
a first substrate including a display area and a non-display area surrounding the display area (see Fig. 5B and 9A; substrate Sub, DA area and NDA area); 
a light-emitting device layer on the first substrate, the light-emitting device layer being disposed in the display area (see Fig. 9A; DP-OLED layer); 
a first encapsulation layer on the light-emitting device layer, the first encapsulation layer including a first inorganic layer on the light-emitting device, a first organic layer on the first inorganic layer, and a second inorganic layer on the first organic layer (see Fig. 9A; TFE layer is a first encapsulation layer, which includes a first inorganic layer IOL1, a first organic layer OL, and a second inorganic layer IOL2); 
a touch sensing layer on the light-emitting device layer (see Fig. 9A; TS layer); 
a second encapsulation layer on the touch sensing layer (see Fig. 9A; TS-IL2 is a second encapsulation layer); and 
a first dam and a second dam disposed in the non-display area, the first dam being spaced apart from the display area and from the second dam (see Fig. 9A; DM1 and DM2), 
wherein the first dam is disposed between the display area and the second dam (see Fig. 9A; DM1). 
However, Kim et al. do not disclose a second encapsulation layer including a overcoat layer on the touch sensing layer and a third inorganic layer on the overcoat layer; and wherein the first inorganic layer, the second inorganic layer, and the third inorganic layer cover the display area and the first dam. 
Accordingly, none of the reference of record alone or in combination discloses or suggests a display apparatus with an integrated touch screen, the display apparatus comprising: 
a first substrate including a display area and a non-display area surrounding the display area; 
a light-emitting device layer on the first substrate, the light-emitting device layer being disposed in the display area; 
a first encapsulation layer on the light-emitting device layer, the first encapsulation layer including a first inorganic layer on the light-emitting device, a first organic layer on the first inorganic layer, and a second inorganic layer on the first organic layer; 
a touch sensing layer on the light-emitting device layer; 
a second encapsulation layer on the touch sensing layer, the second encapsulation layer including an overcoat layer on the touch sensing layer and a third inorganic layer on the overcoat layer; and 
a first dam and a second dam disposed in the non-display area, the first dam being spaced apart from the display area and from the second dam, 
wherein the first dam is disposed between the display area and the second dam, and 
wherein the first inorganic layer, the second inorganic layer, and the third inorganic layer cover the display area and the first dam.
Claims 2-13 depend from claim 1.  Hence, claims 1-13 are allowed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2016/0336541) discloses an organic light emitting display device comprising: a plurality of dams that is covered by inorganic layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625